Case: 13-30669      Document: 00513152884         Page: 1    Date Filed: 08/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                      No. 13-30669                            August 13, 2015
                                                                               Lyle W. Cayce
R.T. FAULK, III, COREY FARMS, L.L.C.; FAULK FARMS,                                  Clerk
INCORPORATED; JOANNE HODGES; RIVER VALLEY PROPERTIES;
MCHENRY FARMS, L.L.C.; SHERMAN SHAW; T. P. GODWIN; WILLIAM
G. NADLER; MCHENRY REALTY PARTNERSHIP

                                                 Plaintiffs-Appellees
v.

UNION PACIFIC RAILROAD COMPANY

                                                 Defendant-Appellant




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:07-CV-554


Before JOLLY, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
       This case concerns a dispute over the proposed closing of several private
railroad crossings in Louisiana.          The district court determined that the
railroads have a servitude, rather than fee-simple ownership, over the land. It
then certified to this court the question of whether a Louisiana statute
preventing the railroads from closing the private crossings violates the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30669    Document: 00513152884     Page: 2   Date Filed: 08/13/2015



                                 No. 13-30669
Louisiana Constitution’s prohibition on takings. We granted the interlocutory
appeal, addressed certain issues, and certified the remaining dispositive issue
to the Louisiana Supreme Court pursuant to Louisiana Supreme Court Rule
XII § 1 and LA. REV. STAT. § 13:72.1. See Faulk v. Union Pac. R.R. Co., 576 F.
App’x 345 (5th Cir. 2014). That court accepted the certified question and issued
its answer on June 30, 2015. Faulk v. Union Pac. R.R. Co., 2015 La. LEXIS
1498 (La. June 30, 2015) (answering certified question); Faulk v. Union Pac.
R.R. Co., 151 So. 3d 611 (La. 2014) (granting certification).       We ordered
supplemental briefing by the parties on the subject of whether any further
issues remain to be resolved by this court at this point. They stated that there
are not, and we agree.
      Accordingly, the district court’s March 22, 2013 partial summary
judgment order certified for interlocutory appeal is AFFIRMED and the case
is REMANDED for appropriate further proceedings.




                                       2